Citation Nr: 1112930	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-28 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971 and from December 1976 to December 1978, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim and continued the his 30 percent disability rating.

The Board finds that as a result of a statement made by the February 2007 VA examiner, the record has raised a claim for TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.  However, additional development is required with respect to this claim.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action is required on his part.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in January 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, the RO has obtained the Veteran's private treatment records, and has provided him with a VA examination.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  The Board notes that the Veteran's most recent VA examination was in February 2007 and this examination is sufficient to make a decision on his claim for an increased disability rating.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

The Veteran reported to Arvell S. Luttrell, M.D. in May 2007 that he receives Social Security disability benefits for rheumatoid arthritis and degeneration of the lumbar spine.  This. the SSA claim was filed in regard to disabilities other than his PTSD.  In the recent case of Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit found that, when a SSA decision pertains to a completely unrelated medical condition and the Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the Veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant.  In this case, there is no basis for finding that the Veteran's SSA records would be relevant to the issue on appeal.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issue on appeal.

II.  Increased Rating

The Veteran was originally granted service connection for PTSD in an August 2005 rating decision and was assigned a 30 percent disability rating effective January 19, 2005, the date of his original service connection claim.  The Veteran filed the instant claim for an increased rating for his service-connected PTSD in November 2006, reporting that his symptoms are more disabling than reflected by his current disability rating.

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's PTSD has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits. 38  U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A 30 percent evaluation is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety and suspiciousness; weekly panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, and recent events. Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2010).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.   See 38 C.F.R. § 4.126(b) (2010).

      
B.  Analysis

The Veteran is currently assigned a 30 percent disability rating for PTSD.  After a thorough review of the evidence of record, the Board has determined that the Veteran has met the criteria for a 70 percent disability rating. 

The Veteran was afforded a VA psychiatric examination in February 2007.  The examiner noted that the Veteran was nervous and tense.  His affect was constricted, and his mood was anxious, expansive, and depressed.  The examiner noted that the Veteran struggles with nightmares, that he has mid-cycle awakenings, and that he is easily startled.  He exhibits obsessive behavior by checking doors and windows, which the examiner noted as being less a function of obsessive compulsive disorder than due to the Veteran's hypervigilance.  The Veteran has severe panic attacks accompanied by a racing heart, shortness of breath, sweating, and the feeling that he needs to get away.  He reported having homicidal thoughts and a long history of suicidal thoughts, but no current plans or thoughts.  The examiner noted that the Veteran will stay away from firearms, to avoid temptation.  The Veteran reported that he feels that he probably would have killed himself if it were not for his medications.  The Veteran has had numerous episodes of violence, and has been in numerous physical altercations.  He was noted as having a fair impulse control and as having difficulty sleeping.  He also has symptoms of hyperarousal with aggression, and low frustration tolerance.  The Veteran exhibited avoidance, in that he avoids watching the news and discussion of current conflicts.  The examiner noted that the Veteran struggles with having close relationships and that although he is unable to work due to rheumatoid arthritis, his PTSD symptoms would definitely interfere with his ability to interact with the general public.  The examiner concluded that while there is not total occupational and social impairment due to his PTSD, the Veteran's PTSD results in deficiencies in judgment, thinking, family relations, work, and mood.  Overall, he noted, there is a reduced reliability and productivity due to the Veteran's mental disorder.  

The Veteran submitted a report of a private PTSD examination conducted by Arvell S. Luttrell, M.D., in May 2007.  The results of that examination reveal that the Veteran was oriented in all spheres but slow to respond to questions, and that he had difficulty concentrating on the questions asked.  The Veteran often wandered in his responses and skipped between the present and past tense.  He was noted as being a poor historian.  He was noted as having typical recurrent nightmares that are vivid and frightening about once per week.  The Veteran presented a high startle reaction to sudden and unexpected loud noises behind him.  He was noted as being hypervigilant, always scanning his environment, and highly avoidant of crowds.

The record reveals that the Veteran has received regular treatment for his PTSD from the Ridgeview Psychiatric Hospital and Center.  Reports from these visits, dated from August 2006 to October 2006, reveal that the Veteran is often anxious, panicky, depressed, worried, nervous, and paranoid; that he is often withdrawn, irritable, and angry; that he has frequent flashbacks, nightmares, and hallucinations; that he has a poor short term memory, and only fair insight, judgment and impulse control; and that he frequently thinks about death.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In this case, the Veteran was assigned a GAF score of 55 during his February 2007 VA examination and a GAF score of 46 during his May 2007 private examination with Dr. Luttrell.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

The Board finds that the evidence of record more nearly approximates a finding of occupational and social impairment in most areas such as work, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.  As noted above, the February 2007 VA examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas and in May 2007 Dr. Luttrell assigned a GAF score of 46.

However, the Board has determined that the Veteran does not meet the criteria for the next higher 100 percent rating as his PTSD symptomatology does not reveal total occupational and social impairment, as would be required by such a rating.  There is no evidence of symptoms such as gross impairment in thought processes and communication, persistent delusions or grossly inappropriate behavior.  While the Veteran exhibits suicidal and homicidal thoughts, there does not appear to be a persistent danger of the Veteran hurting himself or others.  He did not exhibit a disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or an inability to perform activities of daily living.  Accordingly, a review of the evidence indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 70 percent evaluation.  An increased rating is therefore granted to 70 percent, but not higher.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports the Veteran's claim that he is entitled to an increased rating for his service-connected PTSD.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD (i.e., severe anxiety, recurrent nightmares, impaired impulse control, hypervigilance, and violent outbreaks) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9411 contemplates near-continuous panic or depression; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  The Board finds that these rating criteria 

reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

ORDER

Entitlement to a 70 percent disability rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As a result of the February 2007 VA examiner's statement, wherein he indicated that the Veteran's PTSD would definitely interfere with his ability to interact with the general public, thus interfering with his ability to work, the Board finds that the record has raised an additional claim for TDIU.  An examiner should therefore provide an opinion as to whether the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment.  See Rice, 22. Vet. App. at 453-54.  

The AOJ should provide the Veteran with a VCAA notice letter for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

As this case is being remanded for the foregoing reason, any recent private treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular treatment for his service-connected PTSD, including treatment from Ridgeview Psychiatric Hospital & Center, Inc., and an evaluation from Arvell Luttrell, M.D.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file.

2.  Make arrangements to obtain any outstanding private treatment records for the Veteran's service-connected PTSD dated since October 2006, to include medical records from Ridgeview Psychiatric Hospital & Center, Inc., and from Arvell Luttrell, M.D.  Any response received should be memorialized in the Veteran's claims file.

3.  After the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the impact that his service-connected PTSD has on his ability to secure or follow substantially gainful employment.  The claims file should be made available to and reviewed by the VA examiner.  All indicated studies should be conducted.

The examiner should state the degree to which the Veteran's service-connected PTSD affects his ability to secure or follow substantially gainful employment.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the claim of entitlement to a TDIU.  If the benefit is not granted, issue the Veteran and his representative a supplemental statement of the case.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


